Citation Nr: 0404474	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  97-13 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a dermatological 
disability, diagnosed as lichen planus, also claimed as a 
disability manifested by skin lesions, rashes, and/or fungus, 
to include due to an undiagnosed illness.

2.  Entitlement to service connection for periodontal 
disease, also claimed as a disability manifested by gum 
infections, to include due to an undiagnosed illness.

3.  Entitlement to service connection for degenerative joint 
disease of the thoracic and lumbar spine, also claimed as a 
disability manifested by bone/joint pain, with muscle spasms, 
to include due to an undiagnosed illness.

4.  Entitlement to service connection for fibromyalgia, with 
sleep disturbances and fatigue, to include due to an 
undiagnosed illness.

5.  Entitlement to service connection for post-traumatic 
stress disorder.



REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1997 and from January 1991 to March 1991.  He also 
had periods of active duty for training in the 1980s and 
1990s.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from various rating decisions of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board notes that this appeal is remanded to the RO via 
the Appeals Management Center in Washington, DC.  VA will 
notify the veteran if further action is required on her part.


REMAND

In a February 2002 decision, the Board denied service 
connection for the claims listed on the title page.  The 
veteran appealed the February 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2003, the veteran and the Secretary of VA (the 
parties) filed a joint motion to vacate the February 2002 
decision and remand the case, asserting that the Board had 
not provided an adequate discussion regarding the notice 
requirements of 38 U.S.C. § 5103(a), as they pertain to the 
veteran's claim, as required by 38 U.S.C. § 7104(a)(d)(1).  
The Court granted the joint motion that same month.  The case 
has been returned to the Board for further appellate review.

Section 5103(a), title 38, U.S. Code, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), 66 Fed. Reg. 45,620 (Aug. 29, 
2001), provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a).  In this case, the veteran has not been 
provided with the evidence necessary to substantiate his 
claims for service connection and in the same notice has not 
been provided with which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf in connection with his claims 
for service connection.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74; see generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Thus, these claims must be remanded 
for compliance with the statute.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims for service 
connection for (i) a dermatological 
disability, diagnosed as lichen planus, 
also claimed as a disability manifested 
by skin lesions, rashes, and/or fungus, 
to include due to an undiagnosed illness; 
(ii) periodontal disease, also claimed as 
a disability manifested by gum 
infections, to include due to an 
undiagnosed illness; (iii) degenerative 
joint disease of the thoracic and lumbar 
spine, also claimed as a disability 
manifested by bone/joint pain, with 
muscle spasms, to include due to an 
undiagnosed illness; (iv) fibromyalgia, 
with sleep disturbances and fatigue, to 
include due to an undiagnosed illness; 
(v) post-traumatic stress disorder.  In 
this letter, the RO must also inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession as to his claims for service 
connection.  The veteran should be 
allowed a reasonable period of time in 
which to respond prior to further RO 
adjudication.

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

3.  Then, after ensuring that all 
necessary development has been 
accomplished, the RO should readjudicate 
the veteran's claims of service 
connection for service connection for (i) 
a dermatological disability, diagnosed as 
lichen planus, also claimed as a 
disability manifested by skin lesions, 
rashes, and/or fungus, to include due to 
an undiagnosed illness; (ii) periodontal 
disease, also claimed as a disability 
manifested by gum infections, to include 
due to an undiagnosed illness; (iii) 
degenerative joint disease of the 
thoracic and lumbar spine, also claimed 
as a disability manifested by bone/joint 
pain, with muscle spasms, to include due 
to an undiagnosed illness; 
(iv) fibromyalgia, with sleep 
disturbances and fatigue, to include due 
to an undiagnosed illness; (v) post-
traumatic stress disorder.  If any of the 
determinations of these claims remains 
unfavorable to the veteran, the RO should 
issue a supplemental statement of the 
case.

The case should be returned to the Board after compliance 
with requisite appellate procedures.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


